Title: To George Washington from Jedediah Huntington, 10 March 1783
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            West Point 10 March 1783
                        
                        The Coats lately drawn by the Light Companies will generally require Alterations to fit them to the Men;
                            perhaps your Excellency would think best to direct it done by one Model that they might all appear in the same Fashion. I
                            have the Honor to be your Excellency’s most obedient Servant
                        
                            J. Huntington
                        
                    